FILED
                            NOT FOR PUBLICATION
                                                                                   OCT 4 2021
                     UNITED STATES COURT OF APPEALS                            MOLLY C. DWYER, CLERK
                                                                                U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No.    20-10032

              Plaintiff-Appellee,                  D.C. No.
                                                   4:18-cr-02106-JAS-EJM-1
 v.

EDUARDO SOLOMAN NAVARRO,                           MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     James Alan Soto, District Judge, Presiding

                     Argued and Submitted September 13, 2021
                             San Francisco, California

Before: WALLACE, SCHROEDER, and FORREST, Circuit Judges.

      Eduardo Navarro appeals from his jury conviction and sentence for

transportation of illegal aliens and conspiracy to transport illegal aliens.

      The district court properly allowed the videotaped depositions of

undocumented immigrants. The government sustained its burden to show that it



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
made good faith efforts to procure the witnesses, and they were nevertheless

unavailable because they would not return to the United States. See United States

v. Santos-Pinon, 146 F.3d 734, 736 (9th Cir. 1998).

      The district court did not abuse its discretion in limiting the scope of

Navarro’s testimony concerning his prior head injury. The testimony would have

had little probative value and was potentially prejudicial to the jury’s

understanding of the case. The district court’s fleeting reference to Navarro’s self-

interest in testifying could not have materially influenced his decision not to

testify. The court took steps to ensure Navarro understood his right to decide

whether to testify on his own behalf, and to ensure that he had the opportunity to

make the decision in consultation with his counsel so that the decision was

knowing and voluntary. See United States v. Pino-Noriega, 189 F.3d 1089, 1094

(9th Cir. 1999).

      The prosecutor’s reference to the lack of evidence on an issue raised in

opening argument was not plain error. The comment did not relate directly to

Navarro’s failure to take the stand, as there was another witness who could have

testified as to the same issue. Thus, it was by no means clear that Navarro’s failure

to testify was being called to the jury’s attention. See United States v. Mayans, 17

F.3d 1174, 1185 (9th Cir. 1994).


                                           2
      Navarro claims the district court should have permitted the parties to present

argument to the jury after the district court gave an aiding and abetting instruction

in response to a jury question. The inability to give argument was not prejudicial,

however, because Navarro has not explained how an argument on aiding and

abetting would have materially differed from the argument he made with respect to

his principle defense—that he was merely present at the scene of the crime. This

case is therefore not similar to United States v. Gaskins, 849 F.2d 454 (9th Cir.

1988), on which Navarro relies. There, the jury was given both an aiding and

abetting and a mere presence instruction after closing argument, and the defense

had no opportunity to argue the mere presence defense. Id. at 457, 460.

      Navarro claims sentencing error with respect to the reckless-endangerment

enhancement the district court applied in connection with Navarro’s shutting the

door on the aliens in the trunk of the car. There is no basis for concluding the

enhancement resulted in an increase in Navarro’s sentence, however, even

assuming any error. Remand is not required where the district court would have

imposed the same sentence absent application of a single erroneous factor. See

United States v. Ali, 620 F.3d 1062, 1074 (9th Cir. 2010). The district court

considered multiple factors that yielded a much more lenient sentence than the

Guidelines recommended. The district court imposed a sentence of 36 months


                                           3
probation where the advisory guideline range was 30–37 months imprisonment.

Remand for resentencing is not appropriate.

      AFFIRMED.




                                        4